Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Notice of Allowability is responsive to the After Final Consideration Program (AFCP) request, Amendment, and Remarks filed on 14 June 2022.  As directed by the Amendment, claims 1, 4, 8, and 15 have been amended, claims 3, 10, and 17 have been canceled, and claims 21-25 have been added.  Claims 1-2, 4-9, 11-16, and 18-25 are pending in the application.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-25 are allowed over the prior art of record.

Reasons for Allowance
The prior arts, either alone or in combination, do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 8, 15, and 21.
The following rationale was first presented regarding dependent claims 3, 10, and 17 in the “Allowable Subject Matter” section of the Final Rejection dated 15 April 2022.  Dependent claims 3, 10, and 17 have been canceled by the present Amendment and their limitations incorporated into independent claims 1, 8, and 15 respectively.  Further, newly added independent claim 21 contains the same limitations previously identified as allowable subject matter in claims 3, 10, and 17.  

Particularly, exemplary independent claim 1 as presently amended recites generate a stochastic inverse of the generative probabilistic model by inversing the generative probabilistic model into multiple inverse models, wherein a bidirectional connection is added to connect latent variables having a common parent in each of the multiple inverse models to consolidate the multiple inverse models into a single inverse model.

The combination of Patel and Stuhlmüller teaches [t]he apparatus of claim 1, as well as by inversing the generative probabilistic model into multiple inverse models.
	The above combination does not teach or disclose wherein a bidirectional connection is added to connect latent variables having a common parent in each of the multiple inverse models to consolidate the multiple inverse models into a single inverse model.
	The Examiner notes that the limitation “wherein a bidirectional connection is added to connect latent variables”, interpreted reasonably broadly, includes any method of identifying or annotating such variables, as the claimed “bidirectional connection” serves no function other than to annotate or identify those latent variables in an inverted model.
	The most relevant applicable prior art is Gao et al., “Constrained Local Latent Variable Discovery,” hereinafter “Gao” (previously cited).  Gao, § 2.1 “Preliminaries,” ¶ 1 teaches “If nonadjacent X and Y have a common child, X and Y are spouses of each other.”
	Identifying such nonadjacent “spouses” in a non-inverted model will lead to the identification of “variables having a common parent” in the inverted version of the model.  However, it is not certain that “spouses” in a non-inverted model will always generate nodes sharing a common parent in the inverted model(s), and Gao further does not teach identifying variables having a common parent “in each of the multiple inverse models” as claimed.  In contrast, Gao teaches a method that may identify “variables having a common parent” in a single inverted model.  
The claimed feature “wherein a bidirectional connection is added to connect latent variables having a common parent in each of the multiple inverse models to consolidate the multiple inverse models into a single inverse model” was not found during a thorough search of the prior art.

Claims 8, 15, and 21 recite similar limitations as claim 1 and are allowable under the same rationale presented above.

Accordingly, independent claims 1, 8, 15, and 21 are allowable over the prior art.

Claims 2, 4-7, 9, 11-14, 16, 18-20 and 12-25 depend from and further limit their respective base claims and are allowable by virtue of their dependence from their respective base claims.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement for Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT R GARDNER/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126